United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Duluth, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-500
Issued: October 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 6, 2012 appellant filed a timely appeal from a September 6, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. Because more than one year elapsed from the last merit decision of May 14,
2008 to the filing of this appeal,1 the Board lacks jurisdiction to review the merits of his claim
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.
1

For final adverse decisions of OWCP issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2). For final adverse decisions of OWCP issued on or after November 19,
2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

On appeal, appellant contends that OWCP failed to accept all conditions sustained as a
result of the accepted December 11, 2006 employment injury.
FACTUAL HISTORY
On December 14, 2006 appellant, then a 50-year-old security worker, filed a traumatic
injury claim alleging that on December 11, 2006 he sustained injury to his neck, back and knee
when his crutch slipped and he fell into an all-purpose container.
By letter dated March 15, 2007, OWCP informed appellant that the evidence was
insufficient to support his claim. Appellant was advised as to the type of medical and factual
evidence to submit and given 30 days to provide the requested information.
By decision dated April 27, 2007, OWCP found the evidence insufficient to establish fact
of injury. It found the record contained no medical evidence diagnosing a condition due to the
accepted employment incident.
On April 24, 2008 appellant requested reconsideration. In support of his request, he
submitted medical evidence including an April 18, 2008 report by Dr. Janet L. Bivens, a treating
Board-certified family medicine practitioner, who noted he sustained an employment injury on
December 11, 2006 when he slipped and fell on a metal container hitting his head, neck and
back. Dr. Bivens diagnosed low back and neck pain, neck strain and muscle spasm which she
attributed to the December 11, 2006 employment injury.
On May 14, 2008 OWCP modified in part the April 27, 2007 decision. It found that
appellant had submitted sufficient medical evidence to establish that he sustained a neck injury
due the accepted December 11, 2006 employment injury. OWCP affirmed the denial of his
claim for shoulder, arm, upper and lower back injuries. Based on the May 14, 2008 decision, it
accepted appellant’s claim for a neck sprain.
On August 6, 2011 appellant requested reconsideration of the denial of his claim for
injuries sustained to his shoulder, arm, upper and lower back as a result of his accepted
December 11, 2006 employment injury. In support of his claim, he submitted progress notes for
the period August 5, 2008 to February 14, 2010 from Dr. Christophe A. Jarrett, a treating Boardcertified orthopedic surgeon and disability notes dated September 30, 2008 and March 9, 2009.
Dr. Jarrett provided physical findings and diagnoses including lumbago, shoulder and upper arm
strains, rotator cuff sprain and pelvic, joint and thigh pain.
By decision dated September 6, 2011, OWCP denied appellant’s reconsideration request
on the grounds that it was untimely filed and that he failed to establish clear evidence of error.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA.3 It will not review a decision denying or terminating a
3

See J.W., 59 ECAB 507 (2008); Mary A. Ceglia, 55 ECAB 626 (2004).

2

benefit unless the application for review is filed within one year of the date of that decision.4
When an application for review is untimely, OWCP undertakes a limited review to determine
whether the application presents clear evidence that OWCP’s final merit decision was in error.5
Its procedures state that OWCP will reopen a claimant’s case for merit review, notwithstanding
the one-year filing limitation set forth under section 10.607 of OWCP regulations,6 if the
claimant’s application for review shows clear evidence of error on the part of OWCP.7 In this
regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on the
prior evidence of record.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.9 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence which does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to shift the weight
of the evidence in favor of the claimant and raise a substantial question as to the correctness of
OWCP’s decision.10
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.11 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP.12
4

20 C.F.R. § 10.607; see B.W., Docket No. 10-323 (issued September 2, 2010); A.F., 59 ECAB 714 (2008);
Gladys Mercado, 52 ECAB 255 (2001).
5

D.G., 59 ECAB 455 (2008); Cresenciano Martinez, 51 ECAB 322 (2000).

6

20 C.F.R. § 10.607.

7

See M.L., Docket No. 09-956 (issued April 15, 2010); Robert G. Burns, 57 ECAB 657 (2006).

8

Andrew Fullman, 57 ECAB 574 (2006); Alberta Dukes, 56 ECAB 247 (2005).

9

F.R., Docket No. 09-575 (issued January 4, 2010); S.D., 58 ECAB 713 (2007); Joseph R. Santos, 57 ECAB
554 (2006).
10

J.S., Docket No. 10-385 (issued September 15, 2010); D.D., 58 ECAB 206 (2006); Robert G. Burns, supra note

7.
11

James Mirra, 56 ECAB 738 (2005); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations,
Chapter 2.1602.3(c) (October 2011).
12

See M.L., supra note 7; G.H., 58 ECAB 183 (2006); Jack D. Johnson, 57 ECAB 593 (2006).

3

ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.13 A right to reconsideration within one year
also accompanies any subsequent merit decision on the issues.14 As appellant’s August 6, 2011
request for reconsideration was submitted more than one year after the May 14, 2008 merit
decision it was untimely. Consequently, he must demonstrate clear evidence of error by OWCP
in denying his claim for compensation.15
The Board finds that the evidence submitted by appellant in support of his August 6,
2011 request for reconsideration does not raise a substantial question as to the correctness of
OWCP’s decision not to accept shoulder, arm, upper and lower back injuries. It does not shift
the weight of the medical evidence of record in appellant’s favor. Appellant submitted medical
evidence from Dr. Jarrett who diagnosed lumbago; shoulder and upper arm strains; rotator cuff
sprain; and pelvic, joint and thigh pain. Dr. Jarrett provided no opinion addressing the causal
relationship between the conditions he diagnosed and the accepted December 11, 2006
employment injury. The Board has held that the submission of a detailed well-rationalized
medical report which, if submitted before the denial was issued, would have created a conflict in
medical opinion requiring further development, is still not sufficient to establish clear evidence
of error.16 The Board finds that these reports are insufficient to show that OWCP’s failure to
expand the acceptance of appellant’s claim to shoulder, arm, upper and lower back injuries was
erroneous or raised a substantial question as to the correctness of OWCP’s decision.
Appellant has not otherwise provided any argument or evidence of sufficient probative
value to shift the weight of the evidence in his favor and raise a substantial question as to the
correctness of OWCP’s May 14, 2008 decision which accepted a neck injury, but denied
acceptance of shoulder, arm, upper and lower back injuries. Consequently, OWCP properly
denied his reconsideration request as it was untimely and failed to establish clear evidence of
error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to establish clear evidence of error.

13

20 C.F.R. § 10.607(a).

14

Robert F. Stone, 57 ECAB 393 (2005).

15

Supra note 13; see D.G., supra note 5; Debra McDavid, 57 ECAB 149 (2005).

16

D.G., 59 ECAB 455, 460 (2008).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 6, 2011 is affirmed.
Issued: October 3, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

